Citation Nr: 1112987	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-50 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for left knee patellofemoral syndrome with synovitis (left knee disorder), rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1992 to April 1993 and from January 2003 to August 2005.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal of an October 2008 decision, by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her November 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran reports that her left knee disorder has worsened since his since the most recent VA examination, which was conducted in August 2009.  As such, VA is required to afford her contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand her left knee disorder claim.  

In addition, the record, suggests the Veteran likely receives regular VA treatment for her left knee disorder.  Records of her VA care, however, since May 2007, have not been associated with the claims folder.  Further, only a single January 2007 private left knee treatment record has been associated with the claims folder; nonetheless, this record suggests she may have received additional relevant treatment at this facility.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where she received any left knee treatment(s), to include from private physicians B. Brijag, M.D. and J. Jennings, M.D.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left knee condition, dated since May 2007.  Any negative response should be in writing, and associated with the claims folder.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of any left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted, to specifically include range of motion studies.  For range of motion testing, the examiner must express all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.  

All findings and conclusions should be set forth in a legible report.

4.  The RO should then readjudicate the Veteran's claim for an increased disability evaluation for a left knee disorder, rated 10 percent disabling.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
LORETTA HARRIS
	(A.K.A. LORETTA BURNETT)
	(A.K.A. LORETTA JOHNSON) 

